Title: From George Washington to John Hancock, 10 August 1782
From: Washington, George
To: Hancock, John


                  
                     Sir
                     Head Quarters 10th Augst 1782
                  
                  Your Excellency will be informed by B. Genl De Choisey, who does me the Honor to be the Bearer of this, that the Marquis De Vaudruiel, with a fleet of his most Christian Majesty’s Ships of War, may be soon expected in the Harbour of Boston.
                  By a Correspondence which has passed between the Marquis & the Count de Rochambeau (a Copy of which I have been favored with by the latter) I am informed that the french Admiral has it in Contemplation to strike a Coup de Maine upon the port of Penobscot, while his Ships are to continue in your neighbourhood, requesting the Opinion of the Count upon the practicability of the Enterprize.  It appears also from the same Correspondence that the french General has given  a partial, yet pretty plain disapprobation of the Attempt; and has referred him to my Opinion on the subject; which the Count de Rochambeau, in his Letter to me, particularly requests me to communicate to the Marquis on his Arrival.
                  However desirable the Object may be, to dispossess the Enemy from that troublesome post, yet under present Circumstances & with present prospects, I have not judged the Attempt to be adviseable; and have given the french Admiral my Opinion decidedly against it.  My particular Sentiments & Reasons on the Subject, will be conveyed to you in the Copy of my Letter to the Marquis, which I do myself the Honor to inclose to your Excellency, for your own Observation, & that of the Executive of your State.
                  If notwithstandg my Sentiments & present Appearances, other & more favorable Circumstances should turn up, or prospects should so alter, as to make the Attempt appear practicable in the Judgment of the french Admiral and General de Choisey, as also in the Opinion of your Excellency & your Executive, I have no Doubt but that your State will afford every Assistance in the most expeditious manner, in Men, Artillery Military Stores &c. that may be found necessary to carry the Operation into Effect—The Distance of the Army from Boston, with other Circumstances, will render it impossible to give any timely Aid from this Quarter.  I have the Honor to be Your Excellency’s Most Obedient and most humbl Servant
                  
                     Go: Washington
                  
               